Case 6:19-bk-11920-SC          Doc 416 Filed 08/13/19 Entered 08/13/19 17:23:27           Desc
                                 Main Document    Page 1 of 9


  1 Eric J. Fromme, Esq. (State Bar No. 193517)
    efromme@tocounsel.com
  2 THEODORA ORINGHER PC
    535 Anton Boulevard, Ninth Floor
  3 Costa Mesa, California 92626-7109
    Telephone: (714) 549-6200
  4 Facsimile: (714) 549-6201

  5 Attorneys for WESTMONT DEVELOPMENT, L.P.
    Interested Party
  6

  7

  8
                                    UNITED STATES BANKRUPTCY COURT
  9
                     CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
 10
      In re                                            Case No. 6:19-BK-11920-SC
 11
    AIR FORCE VILLAGE WEST, INC. dba                   Chapter 11
 12 Altavita Village,

 13                     Debtor(s)                      WESTMONT DEVELOPMENT, L.P.’S
                                                       LIMITED OBJECTION TO DEBTOR’S
 14                                                    MOTION TO REJECT EXECUTORY
                                                       CONTRACTS AND UNEXPIRED
 15
                                                       LEASES
 16
                                                       Hearing Date and Time:
 17                                                    Date:        August 27, 2019
                                                       Time:        1:30 p.m.
 18                                                    Courtroom: 5C
                                                       Address:     411 West Fourth Street
 19                                                                 Santa Ana, CA 92701

 20                                                    Video Courtroom:1

 21                                                    Date:          August 27, 2019
                                                       Time:          1:30 p.m.
 22                                                    Address:       3420 Twelfth Street
                                                                      Riverside, CA 92501
 23

 24

 25
              1
            Please take notice that counsel and parties may appear at either Judge Clarkson’s video
 26 courtroom located at the United States Federal Courthouse, Riverside Division, 3420 Twelfth Street,
    Video Hearing Room 126, Riverside, CA 92501, or live at the United States Bankruptcy Court –
 27
    Ronald Reagan Federal Building and Court House, 411 West Fourth Street, Courtroom 5C, Santa
 28 Ana, CA 92701.


      1176459.1/81700.82002
Case 6:19-bk-11920-SC          Doc 416 Filed 08/13/19 Entered 08/13/19 17:23:27                 Desc
                                 Main Document    Page 2 of 9


  1 TO THE HONORABLE SCOTT CLARKSON, UNITED STATES BANKRUPTCY

  2 JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, THE DEBTOR, THE

  3 OFFICIAL COMMITTEE OF UNSECURED CREDITORS, SECURED CREDITORS,

  4 AND OTHER PARTIES IN INTEREST:

  5 Westmont Development, L.P. files this limited objection to the Debtor’s Motion To Reject

  6 Executory Contracts And Unexpired Leases [Docket No. 391] (the “Rejection Motion”).

  7                                                     I.
  8                  DEBTOR SEEKS TO IMPROPERLY TREAT AN ASSET OF THE ESTATE
  9                       PURCHASED BY WESTMONT AS AN EXECUTORY CONTRACT.
 10            The Rejection Motion identifies on Exhibit “A”, page 1, a purported equipment lease with

 11 CIT, assignee of Marlin Business Bank, of a Hobart Dishwasher as an executory contract. The

 12 contract is neither a lease nor an executory contract. It is a purchase agreement and as such the Hobart

 13 Dishwasher is an asset of the Debtor’s estates. Pursuant to the terms of the Asset Purchase Agreement

 14 between Debtor and Westmont Living, Inc., and the Order Approving the Sale of the Debtor’s Assets

 15 [Docket No. 393], the dishwasher was sold to Westmont, free and clear of all liens and encumbrances,

 16 including those asserted by CIT. The Debtor owns the dishwasher subject to a contract with CIT,

 17 assignee of Marlin Business Bank, which may give CIT rights as a secured creditor. Simply put,

 18 Westmont purchased all of the Debtor’s assets, including the Hobart Dishwasher, and it now owns the
 19 Hobart Dishwasher.

 20            Westmont objects to the rejection of the contract for a Hobart dishwasher, because it is a sale

 21 contract, not a lease, and Westmont purchased the asset. The contract for the Hobart dishwasher is a

 22 contract of sale.

 23 DATED: August 13, 2019                        THEODORA ORINGHER PC

 24

 25
                                                  By:                /s/ Eric J. Fromme
 26                                                          Eric J. Fromme, Esq.
                                                             WESTMONT DEVELOPMENT, L.P.
 27                                                          Interested Party
 28


      1176459.1/81700.82002                                  2
         Case 6:19-bk-11920-SC                   Doc 416 Filed 08/13/19 Entered 08/13/19 17:23:27                                     Desc
                                                   Main Document    Page 3 of 9


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                  th
535 Anton Blvd., 9 Floor, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): WESTMONT DEVELOPMENT, L.P.’S LIMITED
OBJECTION TO DEBTOR’S MOTION TO REJECT EXECUTORY CONTRACTS AND UNEXPIRED LEASES
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
8/13/2019           , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:

                    Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 8/13/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 8/13/2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

   Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

8/13/2019                      Loretta Chapman                                                /s/Loretta Chapman
 Date                          Printed Name                                                    Signature




1160348.1/02822.99001 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
         Case 6:19-bk-11920-SC                   Doc 416 Filed 08/13/19 Entered 08/13/19 17:23:27                                     Desc
                                                   Main Document    Page 4 of 9


                           SERVED BY COURT VIA NOTICE OF ELECTRONIC FILING

Samuel R. Maizel on behalf of Debtor Air Force Village West Inc.
samuel.maizel@dentons.com

Tania M. Moyron on behalf of Debtor Air Force Village West Inc.
tania.moyron@dentons.com

Abram Feuerstein, on behalf of U.S. Trustee, United States Trustee (RS)
abram.s.feuerstein@usdoj.gov

Everett L. Green on behalf of U.S. Trustee, United States Trustee (RS)
everett.l.green@usdoj.gov

Daniel S. Bleck on behalf of Creditor, UMB Bank, N.A., as Successor Trustee for the 1999 Certificates
dbleck@mintz.com

Jeffrey W. Broker on behalf of Interested Party, Scott Krentel
jbroker@brokerlaw.biz

Evan Gershbein on behalf of Other Professional Kurtzman Carson Consultants, LLC
ECFpleadings@kccllc.com

Christopher S. Hall on behalf of Interested Party Guardiancomp, Inc.
christopher.hall@mccormickbarstow.com

Paul E. Harner on behalf of Interested Party
harnerp@ballardspahr.com

Brian D. Huben on behalf of Creditor KBC Bank NV
hubenb@ballardspahr.com

Brian D. Huben on behalf of Interested Party
hubenb@ballardspahr.com

Peter F. Jazayeri on behalf of Interested Party Cordes & Company, LLC
peter@jaz-law.com

Vincent J Marriott, III on behalf of Interested Party
Marriott@ballardspahr.com

Alex N. Newsum on behalf of Interested Party Guardiancomp, Inc.
alex.newsum@mccormickbarstow.com
1160348.1/02822.99001 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
         Case 6:19-bk-11920-SC                   Doc 416 Filed 08/13/19 Entered 08/13/19 17:23:27                                     Desc
                                                   Main Document    Page 5 of 9




                           SERVED BY COURT VIA NOTICE OF ELECTRONIC FILING

Abigail V O'Brient on behalf of Creditor UMB Bank, N.A., as Successor Trustee for the 1999
Certificates
avobrient@mintz.com

Eric E Sagerman on behalf of Lapis Advisers, LP
esagerman@bakerlaw.com

Larry D Webb on behalf of Interested Party
Webblaw@gmail.com

                                              SERVED BY PERSONAL DEVLIERY

U.S. Trustee                                                          United States Bankruptcy Court
United States Trustee (RS)                                            Central District of California
3801 University Avenue, Suite 720                                     Judge Scott Clarkson, Presiding - Courtroom 126
Riverside, California 92501-3200                                      3420 Twelfth Street
                                                                      Riverside, California 92501
James Toma
Supervising Deputy Attorney General
300 South Spring Street, Suite 1702
Los Angeles, CA 90013
Tel: (2123) 269-6549
Fax: (213) 897-7605
Email: James. Toma@doj.ca.gov


                                              SERVED BY UNITED STATES MAIL

Daniel S Bleck                                                    Representing
Mintz, Levin, et al                                               UMB Bank, N.A., as Successor Trustee for the 1999
One Financial Center                                              Certificates
Boston, MA 02111                                                  (Creditor)
617-542-6000
617-542-2241 (fax)
dbleck@mintz.com
Jeffrey W Broker                                                  Representing
Broker & Associates PC                                            Scott Krentel
18111 Von Karman Ave, Ste.460                                     c/o Jeffrey W. Broker, Esq.
Irvine, CA 92612-7152                                             18111 Von Karman Ave., Suite 460
1160348.1/02822.99001 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
         Case 6:19-bk-11920-SC                   Doc 416 Filed 08/13/19 Entered 08/13/19 17:23:27                                     Desc
                                                   Main Document    Page 6 of 9



949-222-2000                                                      Irvine, CA 91612
949-222-2022 (fax)                                                (949) 222-2000
jbroker@brokerlaw.biz                                             (949) 222-2022 (fax)
                                                                  jbroker@brokerlaw.biz
                                                                  (Interested Party)
Abram Feuerstein, Esq                                             Representing
Office of US Trustee                                              United States Trustee (RS)
3801 University Avenue , St 720                                   3801 University Avenue, Suite 720
Riverside, CA 92501                                               Riverside, CA 92501-3200
951-276-6975                                                      (951) 276-6990
951-276-6973 (fax)                                                (951) 276-6973 (fax)
abram.s.feuerstein@usdoj.gov                                      ustpregion16.rs.ecf@usdoj.gov
                                                                  (U.S. Trustee)


Evan Gershbein                                                    Representing
Kurtzman Carson Consultants                                       Kurtzman Carson Consultants, LLC
2335 Alaska Ave                                                   2335 Alaska Ave
El Segundo, CA 90245                                              El Segundo, CA 90245
310-823-9000                                                      (Other Professional)
310-751-1853 (fax)
ECFpleadings@kccllc.com
Everett L Green                                                   Representing
Office of the US Trustee                                          United States Trustee (RS)
3801 University Avenue                                            3801 University Avenue, Suite 720
Ste 720                                                           Riverside, CA 92501-3200
Riverside, CA 92501                                               (951) 276-6990
951-276-6063                                                      (951) 276-6973 (fax)
951-276-6973 (fax)                                                ustpregion16.rs.ecf@usdoj.gov
everett.l.green@usdoj.gov                                         (U.S. Trustee)
Christopher S. Hall                                               Representing
McCormick, Barstow, Sheppard, Wayte &                             Guardiancomp, Inc.
Ca                                                                (Interested Party)
7647 North Fresno Street
Fresno, CA 93720
559-433-1300
559-433-2300 (fax)
christopher.hall@mccormickbarstow.com
Paul E. Harner                                                    Representing
Ballard Spahr LLP                                                 INTERESTED PARTY
1160348.1/02822.99001 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
         Case 6:19-bk-11920-SC                   Doc 416 Filed 08/13/19 Entered 08/13/19 17:23:27                                     Desc
                                                   Main Document    Page 7 of 9



1675 Broadway, 19th Floor                                         (Interested Party)
New York, NY 10019-5820
215-864-8325
215-864-8999 (fax)
harnerp@ballardspahr.com
Brian D Huben                                                     Representing
Ballard Spahr LLP                                                 KBC Bank NV
2029 Century Park East                                            c/o Ballard Spahr LLP
Suite 800                                                         1735 Market Street
Los Angeles, CA 90067                                             51st Floor
424.204.4400                                                      Philadelphia, PA 19103-7599
424.204.4350 (fax)                                                215.864.8236 215.864.9762 (fax)
hubenb@ballardspahr.com                                           Marriott@ballardspahr.com
                                                                  (Creditor)
Brian D Huben                                                     Representing
Ballard Spahr LLP                                                 INTERESTED PARTY
2029 Century Park East                                            (Interested Party)
Suite 800
Los Angeles, CA 90067
424.204.4400
424.204.4350 (fax)
hubenb@ballardspahr.com


Peter F Jazayeri                                                  Representing
Jaz, a Professional Legal Corporation                             Cordes & Company, LLC
1100 Glendon Avenue                                               (Interested Party)
Suite 1500
Los Angeles, CA 90024
310-853-2529
310-388-0664 (fax)
peter@jaz-law.com
Samuel R Maizel                                                   Representing
Dentons US LLP                                                    Air Force Village West Inc
601 South Figueroa Street                                         17050 Arnold Street
Suite 2500                                                        Riverside, CA 92518
Los Angeles, CA 90017-5704                                        (Debtor)
213-623-9300
samuel.maizel@dentons.com
Vincent J Marriott, III                                           Representing
1160348.1/02822.99001 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
         Case 6:19-bk-11920-SC                   Doc 416 Filed 08/13/19 Entered 08/13/19 17:23:27                                     Desc
                                                   Main Document    Page 8 of 9



Ballard Spahr LLP                                                 INTERESTED PARTY
1735 Market St 51st Fl                                            (Interested Party)
Philadelphia, PA 19103
215-864-8236
215-864-8999 (fax)
Marriott@ballardspahr.com
Tania M Moyron                                                    Representing
Dentons US LLP                                                    Air Force Village West Inc
601 South Figuerora Street                                        17050 Arnold Street
Suite 2500                                                        Riverside, CA 92518
Los Angeles, CA 90017-5704                                        (Debtor)
213-623-9300
213-623-9924 (fax)
tania.moyron@dentons.com
 Alex N. Newsum                                                   Representing
McCormick, Barstow, Sheppard, Wayte &                             Guardiancomp, Inc.
Ca                                                                (Interested Party)
7647 North Fresno
Fresno, CA 93720
559-433-1300
559-433-2300 (fax)
alex.newsum@mccormickbarstow.com
Abigail V O'Brient                                                Representing
Mintz Levin                                                       UMB Bank, N.A., as Successor Trustee for the 1999
2029 Century Park East, Suite 3100                                Certificates
Los Angeles, CA 90067                                             (Creditor)
310-586-3200
310-586-3202 (fax)
avobrient@mintz.com
 Assigned: 03/12/2019

Eric E Sagerman                                                   Representing
Baker & Hostetler LLP                                             Lapis Advisers, LP
11601 Wilshire Boulevard                                          (Creditor)
Suite 1400
Los Angeles, CA 90025
310-442-8875
310-820-8859 (fax)
esagerman@bakerlaw.com

1160348.1/02822.99001 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
         Case 6:19-bk-11920-SC                   Doc 416 Filed 08/13/19 Entered 08/13/19 17:23:27                                     Desc
                                                   Main Document    Page 9 of 9



 Assigned: 03/12/2019

Larry D Webb                                                      Representing
Law Office of Larry Webb                                          INTERESTED PARTY
484 Mobile Ste 43
Camarillo, CA 93010
805-987-1400
805-987-2866 (fax)
Webblaw@gmail.com




1160348.1/02822.99001 This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
